The law is well established that a public officer is not responsible for the tort or negligence of his subordinates or servants who are employed by or under him in the discharge of his official duties. *Page 593 
Such subordinates and servants are servants of the state or municipality rather than of the official appointing them, and the rule of respondeat superior does not generally apply to the appointing official. But if the superior official has directed the wrongful or negligent act or acts to be done, or coöperated therein, or has knowledge thereof and consents thereto, he may be held liable.
As pointed out in the opinion of Mr. Justice Holt, this road project was of some magnitude. The commissioner of highways had been enjoined from proceeding with it because it encroached upon private property of the plaintiff outside of the right of way for the highway. He then condemned additional land for the highway. He must have been well informed as to the situation when so doing and informed of the necessity for providing place for the large quantity of rock to be blasted and removed from the right of way. As far as appears, no place was provided for the disposal of this material without dumping it on plaintiff's property. The blasting operations and casting of the rock upon plaintiff's property then continued. The jury might reasonably have found that defendant had knowledge of and consented to the manner in which the work was done and the rock disposed of.
In his motion for a new trial defendant objected to the part of the charge which authorized the jury to include the damages due to the careless manner in which the blasting was done. The objection does not appear to have been raised at the trial, and no exception to the charge on that ground was taken at the time. The appellant's brief does not argue the point. If there was any error in the charge on this point it should not now result in a new trial.